NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DERRON GERARD FLORES,                           No.    18-15116
administrator of the estate of Donald G.
Flores,                                         D.C. No. 1:11-cv-00022

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

MUFG UNION BANK, N.A, FKA Union
Bank of California, FKA Union Bank, N.A.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                  for the District of the Northern Mariana Islands
                  Ramona V. Manglona, District Judge, Presiding

                             Submitted June 11, 2019**
                                Honolulu, Hawaii

Before: THOMAS, Chief Judge, and CALLAHAN and CHRISTEN, Circuit
Judges.

      Donald Flores sued MUFG Union Bank, N.A (the Bank) and another

defendant in the superior court of the Commonwealth of the Northern Mariana


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Islands (CNMI), asserting claims based on the Bank’s alleged failure to repay a

Time Certificate of Deposit (CD). The action was removed to federal court.

During the action, Donald passed away. Derron Flores, as administrator of

Donald’s estate, appeals the district court’s judgment in favor of the Bank,

following the grant of partial summary judgment and a jury trial. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.1

      Derron argues the evidence at trial was insufficient to support the jury’s

finding that the Bank did not breach the parties’ contract. Derron forfeited this

argument by failing to challenge the sufficiency of the evidence in appropriate pre-

verdict and post-verdict motions. See Nitco Holding Corp. v. Boujikian, 491 F.3d
1086, 1089 (9th Cir. 2007). In any event, substantial evidence—specifically, the

testimony of Victoria Concepción that the Bank repaid the deposit—supports the

jury’s verdict.

      Derron also asserts error in the verdict form. Because Derron did not raise

his challenge to the verdict form in the district court, we review the verdict form

for plain error. C.B. v. City of Sonora, 769 F.3d 1005, 1016 (9th Cir. 2014) (en

banc). Derron argues that the verdict form shifted to him the burden of proving the

Bank’s lack of an excuse for failing to perform its duties under the contract. But



      1
        We assume the parties’ familiarity with the facts, evidence, and procedural
history of the case.

                                          2
the jury instructions made clear that the Bank bore the burden of proving its

defense that it had returned the deposit. We find no plain error in the verdict

form.2

         Derron also argues that the district court erred in ruling that he is not entitled

to “rollover” interest. We disagree. The CD unambiguously provided a date

certain for “maturity” (October 12, 1993) and stated that it “earns no interest after

maturity.” The district court correctly interpreted the CD under its plain terms,

consistent with CNMI law. See Del Rosario v. Camacho, 6 N. Mar. I. 213, 227

(2001) (“Where the language of a writing is plain and precise, a court can, as a

matter of law, establish the intentions of the parties as declared in the writing.”).

The district court thus properly rejected Derron’s claim for “rollover” interest.

         Derron also argues that the district court erred in concluding that the issue of

prejudgment interest was for the court, not the jury, to decide. But Derron would

have been entitled to prejudgment interest only if he prevailed at trial. The jury’s

finding of no breach precludes any award of prejudgment interest.

         Derron also challenges the district court’s ruling that Donald’s claim under

the CNMI Consumer Protection Act abated upon his death. The CNMI Supreme

Court’s decision in Indalecio v. Yarofalir, No. 03-0514, 2006 WL 2242754 (N.



         2
        To the extent Derron asserts separate instructional error, his argument is
unclear and fails to show plain error.

                                              3
A.K. Marsh. I. July 27, 2006), supports the district court’s conclusion that the statutory

claim abated upon Donald’s death. And because Donald based both his statutory

claim and his breach of contract claim on the same conduct—the Bank’s failure to

return the deposit—the jury’s finding of no breach by the Bank means that any

error in the district court’s rejection of the statutory claim was harmless.

      AFFIRMED.




                                           4